MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                              FILED
regarded as precedent or cited before any                                  Jul 17 2019, 10:20 am
court except for the purpose of establishing
                                                                                   CLERK
the defense of res judicata, collateral                                        Indiana Supreme Court
                                                                                  Court of Appeals
estoppel, or the law of the case.                                                   and Tax Court




ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
John R. Worman                                            Curtis T. Hill, Jr.
Evansville, Indiana                                       Attorney General of Indiana
                                                          Lauren A. Jacobsen
                                                          Deputy Attorney General
                                                          Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

R.P.,                                                     July 17, 2019
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          19A-JV-329
        v.                                                Appeal from the Vanderburgh
                                                          Superior Court
State of Indiana,                                         The Honorable Brett J. Niemeier,
Appellee-Petitioner.                                      Judge
                                                          The Honorable Renee A.
                                                          Ferguson, Magistrate
                                                          Trial Court Cause Nos.
                                                          82D04-1811-JD-2051
                                                          82D04-1811-JD-2094
                                                          82D04-1901-JD-78



Pyle, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-JV-329 | July 17, 2019                           Page 1 of 6
                                        Statement of the Case

[1]   R.P. (“R.P.”) was adjudicated to be a delinquent child for committing acts that

      would be Class A misdemeanor resisting law enforcement;1 Class B

      misdemeanor disorderly conduct;2 and two counts of Level 4 felony child

      molesting3 if committed by an adult. The trial court awarded wardship of R.P.

      to the Department of Correction (“the DOC”). R.P.’s sole argument is that the

      trial court abused its discretion by committing her to the DOC. Finding no

      abuse of discretion, we affirm the trial court.


[2]   We affirm.


                                                      Issue

                 Whether the trial court abused its discretion by committing R.P.
                 to the DOC.


                                                      Facts

[3]   In November 2018, fourteen-year-old R.P. admitted to committing acts that

      would be Class A misdemeanor resisting law enforcement; Class B

      misdemeanor disorderly conduct; and two counts of Level 4 felony child




      1
          IND. CODE § 35-44.1-3-1.
      2
          I.C. § 35-45-1-3.
      3
          I.C. § 35-42-4-3.


      Court of Appeals of Indiana | Memorandum Decision 19A-JV-329 | July 17, 2019   Page 2 of 6
      molesting if committed by an adult. R.P. specifically admitted that she had: (1)

      forcibly resisted a Vanderburgh County Deputy Sheriff; (2) engaged in fighting

      and/or tumultuous conduct; and (3) fondled or touched two children with the

      intent to arouse or satisfy her sexual desires. The two children lived with R.P.

      in her guardian’s home. One of the children was nine years old and the other

      was eleven years old.


[4]   The trial court found R.P. to be a delinquent child and ordered her to stay at the

      Indiana Youth Care Center (“the IYCC”) for an evaluation pending the

      disposition of her case. During her stay at the IYCC, R.P. hit a corrections

      officer in the face and kicked her in the back. R.P. subsequently admitted

      committing acts that would be Level 6 felony battery of a public safety official if

      committed by an adult.


[5]   At the January 2019 disposition hearing, Mr. Cook (“Cook”) from the

      Vanderburgh County Probation Department recommended that R.P. be placed

      in a “sexually maladaptive youth program.” (Tr. Vol. 2 at 29). According to

      Cook, Gibault was the only Indiana facility that offered such a program for

      females and it had a waiting list that was “a few months out.” (Tr. Vol. 2 at

      29). Apparently, the DOC has such a program as well, and Cook

      recommended that R.P. “be committed to [the DOC] to receive the treatment

      that she needs for the [sexually maladaptive youth] treatment[.]” (Tr. Vol. 2 at

      29). According to Cook, the typical DOC program for sexually maladaptive

      youth takes six to nine months to complete, and if R.P. had to wait five months

      for a bed at Gibault, that could double the amount of time that she would be

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-329 | July 17, 2019   Page 3 of 6
      detained. Cook also explained that she could not return to her guardians

      pending the availability of treatment at Gibault because two of her victims lived

      in the guardians’ home. The State asked the trial court to follow Mr. Cooks’

      recommendations. Defense counsel responded that R.P. did not want to go to

      the DOC because there was “a certain stigma associated with that.” (Tr. Vol. 2

      at 32). R.P. had also “made it very clear [to defense counsel] that she [did] not

      want to wait at [the IYCC] for five months not getting any treatment.” (Tr.

      Vol. 2 at 33). Defense counsel essentially asked the trial court to release R.P.

      until a bed became available at Gibault.


[6]   The trial court explained that it did not want R.P. “to sit at the [IYCC] not

      receiving the appropriate treatment.” (Tr. Vol. 2 at 34). The court further

      explained that DOC’s program for sexually maladaptive youth was the same as

      Gibault’s program and that there was no reason to delay R.P.’s treatment.

      Thereafter, the trial court issued an order granting wardship of R.P. to the

      DOC. R.P. appeals her commitment to the DOC.


                                                   Decision

[7]   R.P.’s sole argument is that the trial court abused its discretion by committing

      her to the DOC. The purpose of the juvenile process is vastly different from the

      adult criminal justice system. R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct. App.

      2010). Specifically, the goal of juvenile proceedings is “rehabilitation so that the

      youth will not become a criminal as an adult.” Id. (emphasis in original). To

      facilitate this goal, courts have a number of options available for juvenile

      Court of Appeals of Indiana | Memorandum Decision 19A-JV-329 | July 17, 2019   Page 4 of 6
      placement, including, a private home in the community, a licensed foster home,

      a local juvenile detention center, and State institutions. Jordan v. State, 512

      N.E.2d 407, 408 (Ind. 1987).


[8]   To assist juvenile courts in selecting amongst the available placement

      alternatives, the Indiana Legislature has provided guidance regarding the option

      selected for any particular child:

           If consistent with the safety of the community and the best interest of
           the child, the juvenile court shall enter a dispositional decree that:

            (1) is:

                (A) in the least restrictive (most family like) and most
                appropriate setting available; and

                (B) close to the parents’ home, consistent with the best interest
                and special needs of the child;

            (2) least interferes with family autonomy;

            (3) is least disruptive of family life;

            (4) imposes the least restraint on the freedom of the child and the
            child’s parent, guardian, or custodian; and

            (5) provides a reasonable opportunity for participation by the child’s
            parent, guardian, or custodian.

      IND. CODE § 31-37-18-6. Within those parameters, a juvenile court has

      discretion in choosing the disposition appropriate for each juvenile delinquent.

      D.E. v. State, 962 N.E.2d 94, 96 (Ind. Ct. App. 2011). We review a court’s

      disposition for an abuse of discretion. Id. at 97. An abuse of discretion occurs

      if the court’s decision is clearly against the logic and effect of the facts and




      Court of Appeals of Indiana | Memorandum Decision 19A-JV-329 | July 17, 2019   Page 5 of 6
       circumstances before it, or the reasonable, probable, and actual deductions to be

       drawn therefrom. Id.


[9]    Here, our review of the record reveals that the State recommended that R.P. be

       placed in a sexually maladaptive youth treatment program. The DOC program

       was available immediately, and the Gibault program was not. In light of R.P.’s

       serious history, which included sexual acts committed against young children

       who lived with her, the trial court did not abuse its discretion when it found that

       that was no reason to delay R.P.’s treatment and awarded wardship of her to

       the DOC.4 Accordingly, we affirm the court’s commitment of R.P. to the

       DOC.


[10]   Affirmed.


       Riley, J., and Bailey, J., concur.




       4
        The trial court also stated that its dispositional order was entered, in part, because R.P. had already
       participated in inpatient and outpatient services in Arkansas.

       Court of Appeals of Indiana | Memorandum Decision 19A-JV-329 | July 17, 2019                         Page 6 of 6